F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                          May 31, 2006
                              FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                           Clerk of Court

    RICH AR D TA ST,

                 Plaintiff-Appellant,

    v.                                                     No. 05-2298
                                                 (D.C. No. CIV-05-295 BB/W DS)
    JO HN A. DEAN, JR., an individual;                      (D . N.M .)
    JOHN AND JANE DOES, for each
    and every attempt of intimidation and
    retaliation against Plaintiff for having
    filed this complaint,

                 Defendants-Appellees.




                              OR D ER AND JUDGM ENT *


Before L UC ER O, EBEL, and M U RPH Y, Circuit Judges.




         Richard Tast, proceeding pro se, appeals the district court’s dismissal of his

42 U.S.C. § 1983 civil rights action seeking injunctive and declaratory relief. W e




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
have jurisdiction over this appeal under 28 U.S.C. § 1291, for lack of jurisdiction

under the Rooker-Feldman doctrine. W e AFFIRM the district court’s dismissal

of Tast’s complaint, albeit on a different ground than the one on which the district

court relied.

      After the New M exico Gaming Control Board denied Tast’s application for

a permit that would allow him to w ork in a N ew M exico gaming facility, Tast

filed a libel and slander action in New M exico state court. See Tast v. N.M .

Gaming Control Bd., No. D-116-CV-20042204 (N .M . 11th Jud. Dist. Ct.). W hile

the state case was pending, Tast filed a § 1983 complaint against the presiding

judge, Judge Dean, claiming that he lacked access to “competent courts of law

within the State of N ew M exico.” H e requested that the federal district court

“enjoin those not lawfully holding public office,” including Judge Dean, and stay

the proceedings in the state case “until such time as that Court becomes duly

competent.” The federal district court dismissed the complaint for lack of

jurisdiction under the Rooker-Feldman doctrine because the subject state

proceedings remained pending. 1

      Under the Supreme Court’s subsequent decision in Exxon M obil Corp. v.

Saudi Basic Industries Corp., 125 S. Ct. 1517 (2005), the district court clearly

erred. The Court held that Rooker-Feldman applies only in “cases brought by



1
  See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                         -2-
state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Id. at 1521-22. Here, the New

M exico case had not come to a final judgment before Tast commenced his federal

court proceeding. Thus, the Rooker-Feldman doctrine does not apply.

        W e may, however, affirm the district court’s decision “on any grounds for

which there is a record sufficient to permit conclusions of law, even grounds not

relied upon by the district court.” United States v. Sandoval, 29 F.3d 537, 542

n.6 (10th Cir. 1994) (quotation omitted). In Exxon M obil, the Court noted that

“[c]omity or abstention doctrines may, in various circumstances, permit or require

the federal court to stay or dismiss the federal action in favor of the state-court

litigation.” Exxon M obil, 125 S. Ct. at 1527. The defendant previously argued

below that the district court should abstain under the Younger abstention

doctrine. 2 Under this doctrine, “federal courts should not interfere with state

court proceedings by granting equitable relief – such as injunctions of important

state proceedings or declaratory judgments regarding constitutional issues in

those proceedings – when a state forum provides an adequate avenue for relief.”

W eitzel v. Div. of Occupational & Prof’l Licensing, 240 F.3d 871, 875 (10th Cir.

2001) (quotation omitted). “Younger abstention is non-discretionary; the district




2
    See Younger v. Harris, 401 U.S. 37 (1971).

                                          -3-
court must abstain once the conditions are met . . . .” Id. (quotation omitted).

These conditions are:

      (1) there is an ongoing state criminal, civil, or administrative
      proceeding, (2) the state court provides an adequate forum to hear the
      claims raised in the federal complaint, and (3) the state proceedings
      involve important state interests, matters which traditionally look to
      state law for their resolution or implicate separately articulated state
      policies.

Id. (quotations omitted).

      Each of the conditions is met in this case. The New M exico case was

pending throughout the period between Tast’s filing of his complaint and the

federal district court’s ruling. Despite Tast’s insistence that the state court is not

a competent court, there is no record support for any inference that the state

proceedings did not provide an adequate forum for Tast’s claims. Finally, Tast’s

claims require interpreting the state constitution and state statutes. This

constitutes an important state interest. Thus, the Younger abstention doctrine

would have precluded the district court from adjudicating this action.

      The judgment of the district court is AFFIRM ED. Tast’s motion entitled

“Revisit the M otion for W rit of Q uo W arranto” is DENIED.

                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                          -4-